Title: To Benjamin Franklin from Vergennes, 24 October 1781
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin



à Versailles le 24. 8bre. 1781.
J’ai l’honneur de vous envoyer, Monsieur, un memoire qui m’a été adressé par les Srs. Lamarque et fabre; vous y verrez que ces deux particuliers ont fait des fournitures à M. Gillon et que ce Commodore est parti sans les payer. J’ignore si vous avèz des fonds appartenants ou à M. Gillon ou à l’Etat de la Caroline méridionale; si vous en avèz je ne doute pas que vous ne vous fassiez un devoir d’acquitter la Créance dont il est question; dans le Cas contraire, je vous prie de recommander avec instance les Intérêts des Srs. Lamarque et Fabre au Congrès.
J’ai l’honneur d’être tres sincerement, Monsieur, votre tres humble et tres obeissant Serviteur.
(signé) De Vergennes


Copie d’une Lettre de Mr. le Comte de Vergennes à M. Franklin.
Endorsed: Mr Franklin does not know that the following Memoir concerns the Congress, but at the Request of M. de Vergennes transmits it.
BF.

